TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00332-CR




                                  Charlie C. White, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-09-201777, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Charlie C. White is awaiting trial for possession of a controlled substance. White has

filed a pro se notice of appeal from the district court’s order overruling White’s motion to

suppress evidence.

               This Court does not have jurisdiction to consider an interlocutory appeal unless

that jurisdiction has been expressly granted by law. Apolinar v. State, 820 S.W.2d 792, 794

(Tex. Crim. App. 1991). There is no law permitting interlocutory review of an order overruling a

motion to suppress evidence. If convicted, White may challenge the trial court’s order at that time.

               The appeal is dismissed.
                                           ___________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: July 24, 2009

Do Not Publish




                                              2